Citation Nr: 0725649	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-35 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active duty from March 1969 to September 1972 (to include 
combat service in the Republic of Vietnam).  The veteran died 
in September 2003.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision by the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO).  The claims file is now 
under the jurisdiction of the Boise RO.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on her part is required.


REMAND

A review of the claims file suggests that additional 
development is indicated.  As is noted above, the veteran had 
active service in Vietnam, thus Agent Orange exposure is 
conceded.  The certificate of death reflects that he died in 
August 2003; the immediate cause of death was liver failure, 
with liver metastasis and adenocarcinoma of unknown primary 
listed as underlying causes of death. 

The veteran had not established service connection for any 
disability during his lifetime.  VA treatment records 
associated with the claims file extensively describe the 
diagnostic process and course of the veteran's metastatic 
liver cancer.  However, they do not definitively reflect the 
primary site of the cancer, i.e., the origin for the 
metastasis.  The appellant's representative has requested 
further development for a definite opinion regarding the 
site/nature of the primary cancer from which the veteran's 
death-causing liver cancer metastasized.  Interpretations of 
diagnostic studies appear to rule out prostate cancer and 
lung cancer as the primary sites (and the RO appears to have 
denied this claim essentially on the basis that these were 
ruled out as the primary cancers).  For that reason the RO 
appears to have also determined that further development to 
ascertain the primary cancer is not necessary.  However, 
38 C.F.R. § 3.309(e) lists quite extensive additional 
diseases/cancers which may be service connected on a 
presumptive basis as due to Agent Orange exposure, and which 
have not been ruled out as the primary site for the veteran's 
death-causing metastatic liver cancer.   

Furthermore, the veteran's complete terminal hospitalization 
records have not been associated with his claims file.  As 
they may contain pertinent information, they must be secured.  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
effective date of an award.  Here, the appellant was not 
notified of the criteria for establishing effective dates of 
awards.  Since the case is being remanded anyway, the RO will 
have an opportunity to correct such notice deficiency.

Accordingly, the case is REMANDED for the following action: 

1.  The appellant should be provided 
notice regarding effective dates of awards 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006).  The RO should also 
request that the appellant provide the 
release necessary to obtain records of the 
veteran's terminal hospitalization.   

2.  The RO should secure records of the 
veteran's terminal hospitalization from 
Mercy Medical Center in Redding 
California.

3.  The RO should then arrange for the 
veteran's claims file (along with a copy 
of 38 C.F.R. § 3.309(e)) to be forwarded 
to an oncologist or forensic pathologist 
for review and a medical advisory opinion 
regarding the etiology of the veteran's 
death-causing liver cancer.  The examiner 
should provide an opinion regarding  the 
likely primary site of the veteran's 
death-causing liver cancer, and 
specifically, whether such is at least as 
likely as not (a 50 percent or better 
probability) among the diseases listed  in 
38 C.F.R. § 3.309(e) (or considered a 
variant of such).  The consulting 
physician must explain the rationale for 
the opinion given through references to 
the medical evidence of record or other 
medical treaties.

4.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
appellant and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

